United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4297
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Theresa G. Morales

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                              Submitted: July 20, 2017
                                Filed: July 25, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       In this direct criminal appeal, Theresa Morales challenges the sentence the
district court1 imposed following her guilty plea to drug and gun charges. Her

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
counsel has moved to withdraw and submitted a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the sentence was substantively unreasonable. Morales
has filed 2 motions, in which she seeks appointment of new counsel; and asserts that
she should have received a shorter sentence given her minor role, and that counsel
was ineffective.

      As to counsel’s argument that the below-Guidelines sentence was substantively
unreasonable, we conclude that the district court did not abuse its discretion, as it
properly considered the 18 U.S.C. § 3553(a) factors; there was no indication that it
overlooked a relevant factor, or committed a clear error of judgment in weighing
relevant factors, see United States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012)
(standard of review); United States v. Wohlman, 651 F.3d 878, 887 (8th Cir. 2011);
and the sentence was below the Guidelines range, see United States v. Moore, 581
F.3d 681, 684 (8th Cir. 2009) (per curiam).

      To the extent Morales is arguing that she should have received a minor role
reduction, we conclude that the court did not clearly err in imposing the role
enhancement (rather than a role reduction). See United States v. Camacho, 555 F.3d
695, 706 (8th Cir. 2009) (standard of review). We decline to address the
ineffective-assistance claim on direct appeal, as it would be better litigated in a 28
U.S.C. § 2255 proceeding. See United States v. Ramirez-Hernandez, 449 F.3d 824,
826-27 (8th Cir. 2006).

      We have independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), and have found no non-frivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, deny both motions for new counsel, and affirm.
                       ______________________________




                                         -2-